DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications filed on December 21, 2017. 
Claims 1 – 20 are presented for examination and are pending. 
Drawings
The drawings filed on December 21, 2017 are accepted. 
Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration filed on February 8, 2018 have been received. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: "non-transitory computer-readable storage medium" is not recited in the specification. 
The disclosure is objected to because of the following informalities: Para [0039], line 9: “a high local contribution toward a given output” should be rewritten as “a high local contribution towards a given output”
Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
With respect to claim 1, “each local contribution in the set of local contribution” in lines 10 – 11 should be rewritten as “each local contribution in the set of local contributions”.  
With respect to claim 10, “each local contribution in the set of local contribution” in line 8 should be rewritten as “each local contribution in the set of local contributions”.

Dependent claims 2 – 9, 11 – 17, and 19 – 20 are objected as being directly and indirectly dependent on objected claims. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the one or more attributes” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to outputting a subset of features based on their local contributions to local performance of a statistical model.  Each of the following limitations:  
“obtain a set of coefficients from a linear model that uses a set of features inputted into a statistical model to estimate an output of the statistical model;”
combine the set of coefficients with a set of feature values of the features to calculate a set of local contributions of the features toward the output of the statistical model, wherein each local contribution in the set of local contribution is calculated by multiplying each feature value in the set of feature values by a coefficient for a corresponding feature in the linear model; and
“output, based on a first ranking of the set of features by the set of local contributions, a first subset of the features for use in characterizing a local performance of the statistical model.”
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses obtaining a set of coefficients from a linear model that uses a set of features 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 


Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to outputting a second subset of features for characterizing a global performance of the model. The following limitation: 
output, based on a second ranking of the set of features by measures of feature importance from the statistical model, a second subset of the features for use in characterizing a global performance of the statistical model.
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses outputting a second subset of features for use in characterizing a global performance of 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to selecting the first and second subset of the features based on parameters used to determine numbers of features to be included. The following limitation: 
select the first and second subsets of the features based on one or more parameters used to determine numbers of features to be included in the first and second subsets of the features.
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses selecting subsets based on a parameter that determines the number of features (corresponds to observation and evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 4, 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to placing a feature in the first or second subset based on a parameter. The following limitation: 
wherein the one or more parameters comprise a parameter for placing a feature in the first or second subset of the features. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:”). For example, 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 5, 

Step 1 Analysis: Claim 5 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to a proportion associated with the numbers of features to include in the first and second subsets. The following limitation: 
wherein the one or more parameters comprise a proportion associated with the numbers of features to be included in the first and second subsets of features. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses a proportion for the number of features to include in the subsets (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to building a linear model using multiple sets of feature values and multiple output values. The following limitation: 
build the linear model using multiple sets of feature values for the set of features and multiple output values from the statistical model. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“wherein the memory further stores 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to outputting one or more attributes associated with the first subset of features. The following limitation: 
output one or more attributes associated with the first subset of features. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses outputting one or more attributes associated with the first subset of features (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to assigning a feature value and a quantile as an attribute. Each of the following limitations: 
wherein the one or more attributes comprise: 
a feature value; and 
a quantile associated with the feature value. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic 

Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to associating a higher local contribution to the first subset of features rather than the second. The following limitation: 
wherein the first subset of the features is associated with higher local contributions than a second subset of the features that is not outputted for use in characterizing the local performance of the statistical model. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses associating a higher local contribution to a subset of features rather than a second subset that is not outputted (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 

Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to outputting a subset of features based on their local contributions to local performance of a statistical model.  Each of the following limitations:  
“obtaining a set of coefficients from a linear model that uses a set of features inputted into a statistical model to estimate an output of the statistical model;”
combining… the set of coefficients with a set of feature values of the features to calculate a set of local contributions of the features toward the output of the statistical model, wherein each local contribution in the set of local contribution is calculated by multiplying each feature value in the set of feature values by a coefficient for a corresponding feature in the linear model; and
“outputting, based on a first ranking of the set of features by the set of local contributions, a first subset of the features for use in characterizing a local performance of the statistical model.”
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (by one or more computer systems). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses obtaining a set of coefficients from a linear model that uses a set of features inputted into a statistical model to estimate an output of the statistical model (corresponds to observation). Further, the claim encompasses the step of combining the set of coefficients with a set of feature values of the features to calculate a set of local contributions of the features toward the output of the statistical model, wherein each local contribution in the set of local contribution is calculated by multiplying each feature value in the set of feature values by a coefficient for a corresponding feature in the linear model (corresponds to using mathematical methods to perform mathematical operations and analysis (multiplying each feature value in the set of feature values by a coefficient for a corresponding feature in the linear model)). Further, the claim encompasses the step of outputting, based on a first 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by one or more computer systems”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 11, 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to outputting a second subset of features for characterizing a global performance of the model. The following limitation: 
outputting, based on a second ranking of the set of features by measures of feature importance from the statistical model, a second subset of the features for use in characterizing a global performance of the statistical model.
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“by one or more computer systems”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses outputting a second subset of features for use in characterizing a global performance of the statistical model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by one or more computer systems, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 12, 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to selecting the first and second subset of the features based on parameters used to determine numbers of features to be included. The following limitation: 
selecting the first and second subsets of the features based on one or more parameters used to determine numbers of features to be included in the first and second subsets of the features.
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“by one or more computer 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by one or more computer systems”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 13, 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to placing a feature in the first or second subset based on a parameter and a proportion associated with the numbers of features to include in the first and second subsets. Each of the following limitations: 
wherein the one or more parameters comprise at least one of: 
a parameter for placing a feature in the first or second subset of the features; and 
a proportion associated with the numbers of features to be included in the first and second subsets of features. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“by one or more computer systems”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses placing a feature in the first or second subset of features based on a parameter (corresponds to evaluation). Further, the claim encompasses associating the number of features to be included in the first and second subset of features to a proportion (corresponds to evaluation). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by one or more computer systems”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to building a linear model using multiple sets of feature values and multiple output values. The following limitation: 
building the linear model using multiple sets of feature values for the sets of features and multiple output values from the statistical model. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by one or more computer systems”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 15, 

Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to outputting one or more attributes associated with the first subset of features. The following limitation: 
outputting one or more attributes associated with the first subset of features. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“by one or more computer systems”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses outputting one or more attributes associated with the first subset of features (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by one or more computer systems”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 16, 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to assigning a feature value and a quantile as an attribute. Each of the following limitations: 
wherein the one or more attributes comprise: 
a feature value; and 
a quantile associated with the feature value. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“by one or more computer 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by one or more computer systems”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 17, 

Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to associating a higher local contribution to the first subset of features rather than the second. The following limitation: 
wherein the first subset of the features is associated with higher local contributions than a second subset of the features that is not outputted for use in characterizing the local performance of the statistical model. 
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“by one or more computer systems”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses associating a higher local contribution to a subset of features rather than a second subset that is not outputted (corresponds to evaluation and judgement). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “by one or more computer systems”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 18, 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a non-transitory computer-readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to outputting a subset of features based on their local contributions to local performance of a statistical model.  Each of the following limitations:  
“obtaining a set of coefficients from a linear model that uses a set of features inputted into a statistical model to estimate an output of the statistical model;”
combining the set of coefficients with a set of feature values of the features to calculate a set of local contributions of the features toward the output of the statistical model, wherein each local contribution in the set of local contribution is calculated by multiplying each feature value in the set of feature values by a coefficient for a corresponding feature in the linear model; and

as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses obtaining a set of coefficients from a linear model that uses a set of features inputted into a statistical model to estimate an output of the statistical model (corresponds to observation). Further, the claim encompasses the step of combining the set of coefficients with a set of feature values of the features to calculate a set of local contributions of the features toward the output of the statistical model, wherein each local contribution in the set of local contribution is calculated by multiplying each feature value in the set of feature values by a coefficient for a corresponding feature in the linear model (corresponds to using mathematical methods to perform mathematical operations and analysis (multiplying each feature value in the set of feature values by a coefficient for a corresponding feature in the linear model)). Further, the claim encompasses the step of outputting, based on a first ranking of the set of features by the set of local contributions, a first subset of the features for use in characterizing a local performance of the statistical model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding Claim 19, 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a non-transitory computer readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to outputting a second subset of features for characterizing a global performance of the model. The following limitation: 

as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“non-transitory computer-readable storage medium”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses outputting a second subset of features for use in characterizing a global performance of the statistical model (corresponds to evaluation with assistance of pen and paper). Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 


Regarding Claim 20, 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a non-transitory computer-readable storage medium, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to selecting the first and second subset of the features based on parameters used to determine numbers of features to be included. The following limitation: 
selecting the first and second subsets of the features based on one or more parameters used to determine numbers of features to be included in the first and second subsets of the features.
as drafted, is a process that, under its broadest reasonable interpretation, covers both mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (including mathematical relationships, mathematical formulas or equations) but for the recitation of generic computer components (“non-transitory computer-readable storage medium”). For example, but for the generic computer components language, the above limitation in the context of this claim encompasses selecting subsets based on a parameter that 
Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method”, as drafted, is reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 18 are rejected under 35. U.S.C 103 as being unpatentable over Sapir et al. (PGPUB Number: US 2007/0112716 A1 hereinafter, “Sapir”), in view of Biadsy et al. (Patent Number: US 9,842,592 B2 hereinafter, “Biadsy”. 
As per claim 1, Sapir teaches A system, comprising: one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the system to:
obtain a set of coefficients from a linear model that uses a set of features inputted into a statistical model to estimate an output of the statistical model; (Para [0051]: “For example, the computer system may be a programmable data processing apparatus, a general purpose computer, a Digital Signal Processor or a microprocessor. The computer program may be embodied as source code and undergo compilation for implementation on a computer, or may be embodied as object code, for example.” teaches A system comprising: one or more processors and memory storing instructions that can be executed by the processors; Fig 5 and Para [0004] “An outcome is a prediction or other determination for the instance ( e.g., time to disease recurrence) that is produced by the prediction rule based on the input data. With respect to linear prediction rules, the relative importance of a given feature (i.e., the degree to which that feature affects the determination of outcome) is characterized by the numeric "weight" of that feature within the prediction rule.” teaches obtaining weights (coefficients) from a linear model that uses a set of features inputted into a model to estimate an output of the model) 
output, based on a first ranking of the set of features by the set of local contributions, a first subset of the features for use in characterizing a local performance of the statistical model. (Para [0007]: “The features may be ranked according to their predictive abilities and then some fixed number of the "best" features in the rank may be selected for inclusion in the rule.” teaches that the features are ranked based on their contribution to the model; Para [0004]: “With respect to linear prediction rules, the relative importance of a given feature (i.e., the degree to which that feature affects the determination of outcome) is characterized by the numeric "weight" of that feature within the prediction rule. A linear prediction rule can determine an outcome as follows:
Outcome = w1 * f1 + w2 * f2 + ... + wn * fn + b 
where f1 to fn are measurements for the instance of the n features in the prediction rule, w1 to wn are the respective weights of the features in the prediction rule, and b is a constant term.” teaches outputting a subset of features to characterize a local performance of the statistical model because the broadest reasonable interpretation of the features for use in characterizing a local performance of the statistical model includes the relative importance of the features. Also, the relative importance of the feature determines how the features characterize a local performance of the statistical model. 
Sapir fails to explicitly teach: 
combine the set of coefficients with a set of feature values of the features to calculate a set of local contributions of the features toward the output of the statistical model, wherein each local contribution in the set of local contribution is calculated by multiplying each by multiplying each feature value in the set of feature values by a coefficient for a corresponding feature in the linear model; and
However, Biadsy teaches: 
combine the set of coefficients with a set of feature values of the features to calculate a set of local contributions of the features toward the output of the statistical model, wherein each local contribution in the set of local contribution is calculated by multiplying each by multiplying each feature value in the set of feature values by a coefficient for a corresponding feature in the linear model; and (Col. 24 lines 24 – 30: “wherein receiving the probability scores generated by the log-linear language model comprises receiving probability scores calculated, at least in part, by multiplying the one or more feature values for the non-linguistic features by the weights corresponding to the one or more non-linguistic features.” teaches combining the set of coefficients with a set of feature values to calculate a set of local contributions of the features toward the output of the statistical model, wherein each local contribution in the set of local contributions is calculated by multiplying each feature value in the set of feature values by a weight (coefficient) for a corresponding feature in the linear model)
Sapir and Biadsy are analogous art because they are both directed to measuring feature performance in machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biadsy’s probability scores into Sapir’s system for feature selection in machine learning with a motivation to “improve robustness and accuracy [of the model]… ” (Biadsy Col. 14 lines 57 – 58). 

As per claim 10, this claim recites A method, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. 
As per claim 18, this claim recites A non-transitory computer-readable storage medium which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. 


Claims 2 – 4, 6, 7, 9, 11, 12, 14, 15, 17, 19, and 20 are rejected under 35. U.S.C 103 as being unpatentable over Sapir in view of Biadsy as shown above, further in view of Mehanna et al. (Patent Number: US 10,002,329 B2 hereinafter, “Mehanna”)
 As per claim 2, the combination of Sapir and Biadsy as shown above teaches The system of claim 1, 
The combination of Sapir and Biadsy fails to explicitly teach: 
wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:
output, based on a second ranking of the set of features by measures of feature importance from the statistical model, a second subset of the features for use in characterizing a global performance of the statistical model.
However, Mehanna teaches: 
wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: 
output, based on a second ranking of the set of features by measures of feature importance from the statistical model, a second subset of the features for use in characterizing a global performance of the statistical model. (Col. 15 lines : “In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.” teaches memory storing instructions that can be executed by the processors; Col. 2 lines 37 – 38: “From the superset of features, the online system generates multiple groups of features.” teaches generating (outputting) a second group (subset) of features; Col. 2 lines 41 – 46: “When generating the groups of features, the online system determines a measure of feature impact for the machine learned model associated with each feature in the set. A measure of feature impact associated with a feature provides a measure of the feature's importance to the machine learned model.” teaches that feature importance is determined from every feature in the group (subset) and the feature importance determines the global performance of the model; Col. 11 lines 32 – 34: “… the online system 140 ranks features in the set of features based on their measure of feature impact” teaches that the features in the group (subset) are ranked by feature impact (importance))
Sapir, Biadsy and Mehanna are analogous art because they are directed to measuring feature performance in machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehanna’s system for selection and modification of features into Sapir’s system for feature selection in machine learning as modified by Biadsy with a motivation to “increase computational efficiency when applying one or more machine learned models” (Mehanna Col. 8 lines 27 – 28).

As per claim 3, the combination of Sapir, Biadsy, and Mehanna as shown above teaches The system of claim 2, Mehanna further teaches: 
wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:
select the first and second subsets of the features based on one or more parameters used to determine numbers of features to be included in the first and second subsets of features. (Col. 15 lines : “In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.” teaches memory storing instructions that can be executed by the processors; Col. 8 lines 64 – 67: “Another inter-mediate group may be associated with a predetermined number of the features having a highest measure of feature impact.” teaches using a predetermined number (a parameter of the one or more parameters) to determine the number of features to include the groups (subsets))
Sapir, Biadsy and Mehanna are analogous art because they are directed to measuring feature performance in machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehanna’s system for selection and modification of features into Sapir’s system for feature selection in machine learning as modified by Biadsy with a motivation to “increase computational efficiency when applying one or more machine learned models” (Mehanna Col. 8 lines 27 – 28). 

As per claim 4, the combination of Sapir, Biadsy, and Mehanna as shown above teaches The system of claim 3, Mehanna further teaches: 
wherein the one or more parameters comprise a parameter for placing a feature in the first or second subset of the features. (Col. 11 lines 26 – 32: “The online system 140 may associate an intermediate group with a threshold measure of feature impact, so the intermediate group includes features having measures of feature impact equaling or exceeding the threshold measure of feature impact but does not include features having measures of feature impact less than the threshold measure of feature impact.” teaches that the threshold measure of feature impact (another parameter of the one or more parameters) can control which group (subset) of features a feature is placed in) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehanna’s system for selection and modification of features into Sapir’s system for feature selection in machine learning as modified by Biadsy with a motivation to “increase computational efficiency when applying one or more machine learned models” (Mehanna Col. 8 lines 27 – 28).

As per claim 6, the combination of Sapir and Biadsy as shown above teaches The system of claim 1, Mehanna further teaches: 
wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:
build the linear model using multiple sets of feature values for the set of features and multiple output values from the statistical model. (Col. 15 lines : “In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.” teaches memory storing instructions that can be executed by the processors; Col. 12 lines 46 – 50: “After determining 325 data associated with features included in each group of features is available for use by the machine learned model, the online system 140 applies 330 the machine learned model to the data associated with features in various groups.” teaches applying (building) the model using multiple groups (sets) of features values; Fig 4 teaches that the model contains multiple results (multiple output values) depending on which group of features is input into the model) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehanna’s system for selection and modification of features into Sapir’s system for feature selection in machine learning as modified by Biadsy with a motivation to “increase computational efficiency when applying one or more machine learned models” (Mehanna Col. 8 lines 27 – 28).

As per claim 7, the combination of Sapir and Biadsy as shown above teaches The system of claim 1, Mehanna further teaches: 
wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:
output one or more attributes associated with the first subset of features. (Col. 15 lines : “In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.” teaches memory storing instructions that can be executed by the processors; Col. 3 lines 29 – 31: “In one embodiment, information describing the groups of features is presented to the user that identifies one or more of the groups” teaches outputting attributes associated with the group (subset) of features because the broadest reasonable interpretation of attributes includes any information about the features)
Sapir, Biadsy and Mehanna are analogous art because they are directed to measuring feature performance in machine learning models. 


As per claim 9, the combination of Sapir and Biadsy as shown above teaches The system of claim 1, 
	Mehanna further teaches: 
wherein the first subset of the features is associated with higher local contributions than a second subset of the features that is not outputted for use in characterizing the local performance of the statistical model. (Col. 11 lines 26 – 32: “The online system 140 may associate an intermediate group with a threshold measure of feature impact, so the intermediate group includes features having measures of feature impact equaling or exceeding the threshold measure of feature impact but does not include features having measures of feature impact less than the threshold measure of feature impact.” teaches that the first group (subset) of features is associated with higher feature impact (local contribution) than a second group (subset) that is not outputted. If the second group of features has a feature impact that is less than the threshold, the group of features is not used (not outputted). Therefore, the first group of features has a higher feature impact (local contribution) than the second group of features. Col. 2 lines 44 – 46: “A measure of feature impact associated with a feature provides a measure of the feature's importance to the machine learned model.” teaches that the feature impact is associated with a local contribution because the feature impact provides a measure of the feature’s importance to the model and the local contribution also determines the feature’s importance to the 
Sapir, Biadsy and Mehanna are analogous art because they are directed to measuring feature performance in machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehanna’s system for selection and modification of features into Sapir’s system for feature selection in machine learning as modified by Biadsy with a motivation to “increase computational efficiency when applying one or more machine learned models” (Mehanna Col. 8 lines 27 – 28).

As per claim 11, this claim recites The method of claim 10, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2.
As per claim 12, this claim recites The method of claim 11, which performs a plurality of operations as recited by the system of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3. 
As per claim 14, this claim recites The method of claim 10, which performs a plurality of operations as recited by the system of claim 6, and has limitations that are similar to those of claim 6, thus is rejected with the same rationale applied against claim 6.
 As per claim 15, this claim recites The method of claim 10, which performs a plurality of operations as recited by the system of claim 7, and has limitations that are similar to those of claim 7, thus is rejected with the same rationale applied against claim 7.
As per claim 17, this claim recites The method of claim 10, which performs a plurality of operations as recited by the system of claim 9, and has limitations that are similar to those of claim 9, thus is rejected with the same rationale applied against claim 9.
As per claim 19, this claim recites The non-transitory computer-readable storage medium of claim 18, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2.
As per claim 20, this claim recites The non-transitory computer-readable storage medium of claim 18, which performs a plurality of operations as recited by the system of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.

Claims 5 and 13 are rejected under 35. U.S.C 103 as being unpatentable over Sapir in view of Biadsy and Mehanna as shown above, further in view of Krishnamoorthi et al. (PGPUB Number: US 2016/0239708 A1 hereinafter, “Krishnamoorthi”)
As per claim 5, the combination of Sapir, Biadsy, and Mehanna as shown above teaches The system of claim 3, the combination of Sapir, Biadsy, and Mehanna fails to explicitly teach:
wherein the one or more parameters comprise a proportion associated with the numbers of features to be included in the first and second subsets of features.
However, Krishnamoorthi teaches: 
wherein the one or more parameters comprise a proportion associated with the numbers of features to be included in the first and second subsets of features. ([Para 0031]: “The number of the edge-like features included in the second set of features may be a function of a ratio of the number of edge-like features to the number of blob-like features included in the first set of features.” teaches a 
Sapir, Biadsy, Mehanna, and Krishnamoorthi are analogous art because they are directed to feature selection for machine learning. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krishnamoorthi’s ratio of number of features into Sapir’s system for feature selection in machine learning as modified by Biadsy and Mehanna with a motivation to “determine the number of… features to keep for further processing” (Krishnamoorthi Para [0026]). 

As per claim 13, the combination of Sapir, Biadsy, and Mehanna as shown above teaches The method of claim 12, Mehanna further teaches: 
wherein the one or more parameters comprise at least one of:
a parameter for placing a feature in the first or second subset of the features; and (Col. 11 lines 26 – 32: “The online system 140 may associate an intermediate group with a threshold measure of feature impact, so the intermediate group includes features having measures of feature impact equaling or exceeding the threshold measure of feature impact but does not include features having measures of feature impact less than the threshold measure of feature impact.” teaches that the threshold measure of feature impact (parameter) can control which group (subset) of features a feature is placed in)
Sapir, Biadsy and Mehanna are analogous art because they are directed to measuring feature performance in machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehanna’s system for selection and 
The combination of Sapir, Biadsy, and Mehanna fails to explicitly teach:
a proportion associated with the numbers of features to be included in the first and second subsets of features.
However, Krishnamoorthi teaches: 
a proportion associated with the numbers of features to be included in the first and second subsets of features. ([Para 0031]: “The number of the edge-like features included in the second set of features may be a function of a ratio of the number of edge-like features to the number of blob-like features included in the first set of features.” teaches a ratio (proportion) associated with the numbers of features to be included in the first and second set of features)
Sapir, Biadsy, Mehanna, and Krishnamoorthi are analogous art because they are directed to feature selection for machine learning. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krishnamoorthi’s ratio of number of features into Sapir’s system for feature selection in machine learning as modified by Biadsy and Mehanna with a motivation to “determine the number of… features to keep for further processing” (Krishnamoorthi Para [0026]). 

Claims 8 and 16 are rejected under 35. U.S.C 103 as being unpatentable over Sapir in view of Biadsy and Mehanna as shown above, further in view of Gao et al.  (PGPUB Number: US 2019/0079957 A1 hereinafter, “Gao”).
As per claim 8, the combination of Sapir, Biadsy, and Mehanna as shown above teaches The system of claim 1, the combination of Sapir, Biadsy, and Mehanna fails to explicitly teach:
wherein the one or more attributes comprise:
a feature value; and
a quantile associated with the feature value.
However, Gao teaches: 
wherein the one or more attributes comprise:
a feature value; and (Para [0078]: “Next, feature profiling data containing a set of statistics for the features is generated (operation 404). For example, the statistics may include a count of non-null values, minimum, maximum, mean, standard deviation, and/or quantile for a numeric feature.” teaches that the statistics (attributes) include a feature value)
a quantile associated with the feature value. (Para [0078]: “Next, feature profiling data containing a set of statistics for the features is generated (operation 404). For example, the statistics may include a count of non-null values, minimum, maximum, mean, standard deviation, and/or quantile for a numeric feature.” teaches that the statistics (attributes) include a quantile associated with the feature value)
Sapir, Biadsy, Mehanna, and Gao are analogous art because they are directed to feature selection for machine learning. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao’s feature profiling data into Sapir’s system for feature selection in machine learning as modified by Biadsy and Mehanna with a motivation to “automatically select and/or filter features for use with the statistical models and/or trigger the deprecation and/or retraining of the statistical models based on changes in the distribution of the features” (Gao, Para [0083]). 
As per claim 16, this claim recites The method of claim 15, which performs a plurality of operations as recited by the system of claim 8, and has limitations that are similar to those of claim 8, thus is rejected with the same rationale applied against claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Sayyarrodsari et al. (US 2017/0139382 A1) discloses a system for feature selection using parameters and multiple subsets. 
Meron et al. (US 2018/0046939 A1) discloses a system for automated machine learning feature processing based on multiple sets of features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN J ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125